Case 1:17-cv-01124-JKB Document 91 Filed 09/11/20 Page 1 of 1

Case 1:17-cv-01124-JKB Document 90-1 Filed 09/10/20 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
KURT EICHEN WALD, )
)
Plaintiff, )
) C.A. No. 17-cv-01124-JKB
v. )
)
JOHN RIVELLO, )
)
Defendant. )
)

—{RROPOSED} FINAL JUDGMENT FOR PLAINTIFF
AS TO ALL CLAIMS (COUNTS I, II, AND Il)

Upon consideration of Plaintiff Kurt Eichenwald’s motion for an order directing entry of
final judgment as to all claims (Counts I, II, and III) pursuant to Rule 54 of the Federal Rules of
Civil Procedure, the Court ORDERS that final judgment be entered as follows:

L. Judgment is entered against the Defendant John Rivello and in favor of Plaintiff
Kurt Eichenwald with respect to all claims of the First Amended Complaint (Counts I, II, II1)
(Dkt. 80).

2: Defendant John Rivello shall pay Plaintiff Kurt Eichenwald $100,000, inclusive
of all of Plaintiff Kurt Eichenwald’s claims for damages, costs, and attorneys’ fees.

3. The Clerk of the Court shall close the case.

IT IS SO ORDERED.

Dated this /@ day of S «pt , 2020

BY THE COURT:

Dame KAD L

James K. Bredar
CHIEF JUDGE

 
